Citation Nr: 0312786	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-20 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran served on a period of active duty for training 
from May to June 1962, and served on active duty from June 
1962 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO rating decision that 
denied entitlement to TDIU.  This case was previously before 
the Board in November 2001, when it was remanded for 
additional development.  

(The Board notes that entitlement to waiver of recovery of an 
overpayment of disability pension benefits in the amount of 
$5,553 was developed for appellate review as well; in a 
separate November 2001 decision, the Board denied this 
claim.)


REMAND

In July 2002, the Board undertook additional evidentiary 
development in the veteran's case pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  The development action 
requested by the Board has resulted in the acquisition of a 
November 2002 VA examination report.  The record reflects 
that the veteran has not yet had the opportunity to review 
the addition to the record pursuant to 38 C.F.R. § 20.903(b) 
(2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 327 F.3d 1339 (Fed. Cir. 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) (which authorized the Board 
to conduct its own evidentiary development) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  DAV does not prohibit the Board from 
developing evidence, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003 (May 21, 2003).  

In the instant case, as stated above, the veteran was not 
provided the opportunity to review the evidence added to the 
record as a result of the Board's development actions, and he 
has not waived his right to have the additional evidence 
considered initially by the RO.  In addition, as will be 
discussed below, it is unclear whether the RO has provided 
the veteran with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).  Thus, a remand of the case to the RO 
is therefore required.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted in November 2000.  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

Additionally, certain notification requirements have been set 
out by the new law.  The Board notes that the Federal Circuit 
in DAV, supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and providing for "not less than 30 days 
to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  As stated above, it is unclear in 
this case whether the RO has provided the veteran with the 
specific notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a).  Therefore, Board finds that the RO should make 
clear notification under 38 U.S.C.A. § 5103(a).  In re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should be 
specifically told of the information or 
evidence he must submit to substantiate 
his claim for TDIU, and he should be 
advised of the one-year period set forth 
in 38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his service-connected disability 
since 1999.  The RO should ensure that 
all pertinent records of private or VA 
treatment are procured for review. If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the veteran and 
his representative of this and ask them 
to provide a copy of the outstanding 
medical records. 

3. The RO should then undertake any other 
action required to comply with the notice 
and duty-to-assist requirements of the 
VCAA and VA's implementing regulations.  
Then, the RO should re-adjudicate the 
issue on appeal.  If the benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued.  If 
the veteran does not appear for any 
scheduled examination, the SSOC should 
specifically recite the provisions of 38 
C.F.R. § 3.655 (2002) and explain the 
effect of this regulation on the 
veteran's claim.  The veteran and his 
representative should be afforded an 
opportunity to respond. (The RO should 
ensure that the period for response set 
forth in 38 U.S.C.A. § 5103(b) expires 
before returning the case to the Board.)

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

